    Case 21-04059          Doc 15    Filed 04/22/21 Entered 04/22/21 12:24:39                   Desc Main
                                       Document     Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


    In re                                             §        Chapter 11
                                                      §
    SPHERATURE INVESTMENTS LLC,                       §        Case No. 20-42492
    et al., 1                                         §
                                                      §        Jointly Administered
             Debtors.                                 §

    SPHERATURE INVESTMENTS, LLC,                      §        Adversary No. 21-04059
    et al. d/b/a WORLDVENTURES                        §
    HOLDINGS, LLC,                                    §
                                                      §
             Plaintiffs                               §
                                                      §
    vs.                                               §
                                                      §
    SEACRET DIRECT LLC,                               §
                                                      §
             Defendant.                               §

          ORDER GRANTING SEACRET DIRECT LLC'S MOTION FOR EXPEDITED
               HEARING ON EXPEDITED MOTION FOR CONTINUANCE

            On this date, the Court considered the request for expedited hearing on the Expedited

Motion for Continuance [Docket No. 12] (the "Continuance Motion") filed on April 21, 2021 by

Seacret Direct LLC ("Seacret") in connection with the above-captioned adversary proceeding. The

Court finds that the request complies with LBR 9007(c) and demonstrates that sufficient cause

exists for shortening the normal response time and scheduling an expedited hearing on the Motion.

Accordingly,




1
 The "Debtors" and the "Plaintiffs" in the above-captioned cases are: Spherature Investments LLC ("Spherature"),
EIN #5471; Rovia, LLC ("Rovia"), EIN #7705; WorldVentures Marketing Holdings, LLC ("WV Marketing
Holdings"), EIN #3846; WorldVentures Marketplace, LLC ("WV Marketplace"), EIN #6264; WorldVentures
Marketing, LLC ("WV Marketing"), EIN #3255; and WorldVentures Services, LLC ("WV Services"), EIN #2220.

ORDER GRANTING SEACRET DIRECT LLC'S MOTION FOR EXPEDITED HEARING ON
EXPEDITED MOTION FOR CONTINUANCE                                    Page 1 of 3
  Case 21-04059       Doc 15     Filed 04/22/21 Entered 04/22/21 12:24:39         Desc Main
                                   Document     Page 2 of 3



       IT IS ORDERED that the request for expedited hearing is GRANTED and that a hearing

on the Continuance Motion shall be held telephonically on May 3, 2021 at 9:30a.m. (CST),

before the Honorable Brenda T. Rhoades, Chief Bankruptcy Judge for the United States

Bankruptcy Court for the Eastern District of Texas. Parties are instructed to dial

1-888-675-2535, use Access No. 4225607 and Security No. 2918.

       IT IS, THEREFORE, ORDERED that the responses to the Continuance Motion shall be

filed no later than April 30, 2021.

       IT IS FURTHER ORDERED that Seacret or its counsel shall give notice of this

expedited hearing by forwarding a copy of this Order by the most expedient means available,

including electronic or telephonic transmission, or otherwise by First Class United States Mail,

to the Plaintiffs in the above-referenced adversary case.




                                                     Signed on 4/22/2021

                                                                         YM
                                           HONORABLE BRENDA T. RHOADES,
                                           CHIEF UNITED STATES BANKRUPTCY JUDGE




Submitted by:

Phillip L. Lamberson
Texas
/s/    Bar L.
    Phillip No. 00794134
              Lamberson
plamberson@winstead.com
Stephen R. Clarke
Texas Bar No. 24069517
sclarke@winstead.com
Annmarie Chiarello


ORDER GRANTING SEACRET DIRECT LLC'S MOTION FOR EXPEDITED HEARING ON
EXPEDITED MOTION FOR CONTINUANCE                                    Page 2 of 3
 Case 21-04059      Doc 15   Filed 04/22/21 Entered 04/22/21 12:24:39   Desc Main
                               Document     Page 3 of 3



Texas Bar No. 24097496
achiarello@winstead.com
WINSTEAD PC
500 Winstead Building
2728 N. Harwood Street
Dallas, Texas 75201
(214) 745-5400 (Telephone)
(214) 745-5390 (Facsimile)

ATTORNEYS FOR
SEACRET DIRECT, LLC




ORDER GRANTING SEACRET DIRECT LLC'S MOTION FOR EXPEDITED HEARING ON
EXPEDITED MOTION FOR CONTINUANCE                                    Page 3 of 3
4850-8584-9318v.2 65392-1
